110 F.3d 59
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Derrick Hugh DEHANEY, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 96-1449.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 11, 1997Decided:  March 25, 1997

On Petition for Review of an Order of the Board of Immigration Appeals.  (A24-359-931)
Jeffrey Kantor, Arlington, Virginia, for Petitioner.
Frank W. Hunger, Assistant Attorney General, William J. Howard, Vernon Benet Miles, Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.
PER CURIAM:


1
Derrick Dehaney petitions for review of a final order of the Board of Immigration Appeals (Board) denying his application for a waiver of inadmissibility.  Dehaney does not dispute that he was properly found deportable based on his violation of controlled substance laws.  He challenges only the findings of the Board and the Immigration Judge that he was not entitled to a waiver of deportability.


2
Section 440(a) of the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), Pub.L. No. 104-132, 110 Sat. 1214, which amends section 106(a)(10) of the Immigration and Nationality Act (INA), provides that final orders of deportability based on the alien's violation of controlled substance laws are no longer subject to judicial review.  See Kolster v. INS, 101 F.3d 785, 789-90 (1st Cir.1996);  Salazar-Haro v. INS, 95 F.3d 309, 310-11 (3d Cir.1996) (citing additional cases).  Accordingly, we dismiss this appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED